[Cite as State v. Haggins, 2022-Ohio-1502.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 110880
                 v.                                 :

ERIC HAGGINS,                                       :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 5, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-654440-A


                                              Appearances:


                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Alaina Hagans, Assistant Prosecuting
                 Attorney, for appellee.

                 Valore & Gordillo and Michael J. Gordill0, for appellant.


ANITA LASTER MAYS, P.J.:

                   Defendant-appellant Eric Haggins (“Haggins”) appeals the trial

court’s sentence under S.B. 201 known as the Reagan Tokes Law on the ground that

the law is unconstitutional. We affirm.
I.   Facts and Procedural History

                Haggins pleaded guilty in a package deal in the following cases for the

following counts:

      State v. Haggins, Cuyahoga C.P. No. CR-20-654275:

      Count 1       Felonious assault, in violation of R.C. 2903.11(A)(2), a
                    felony of the second-degree.

      Count 3       Discharge of a firearm on or near a prohibited premises,
                    in violation of R.C. 2923.162(A)(3), a felony of the third
                    degree.

      State v. Haggins, Cuyahoga C.P. No. CR-20-654440:

      Count 1       Felonious assault, in violation of R.C. 2903.11(A)(2), a
                    felony of the second degree with a three-year firearm
                    specification.

      Count 2       Felonious assault, in violation of R.C. 2903.11(A)(2), a
                    felony of the second degree.

      Count 6       Theft, in violation of R.C. 2913.02(A)(1), a misdemeanor
                    of the first degree.

      State v. Haggins, Cuyahoga C.P. No. CR-20-654539:

      Count 1       Felonious assault, a felony of the second degree, in
                    violation of R.C. 2903.11(A)(1).

                Haggins received a total sentence of 10 to 13 and one-half years.

Haggins objected to the portion of the sentence imposed pursuant to S.B. 201 known

as the Reagan Tokes Law on the ground that the law is unconstitutional.

                Haggins assigns as error that the Reagan Tokes Law violates the

constitutional provisions for the: (1) right to trial by jury; (2) separation-of-powers

doctrine; and (3) due process guarantees. Since the filing of Haggins’s appeal, the

Ohio Supreme Court held in State v. Maddox, Slip Opinion No. 2022-Ohio-764,
that constitutional challenges to the Reagan Tokes Act are ripe for review, and

this court issued the en banc decision in State v. Delvallie, 8th Dist. Cuyahoga

No. 109315, 2022-Ohio-470. Based on the authority established by the en banc

holding, the challenges advanced by Haggins regarding the constitutional validity of

the Reagan Tokes Law have been overruled. See id. at ¶ 17-54.

              Haggins’s assigned errors are overruled. The trial court’s judgment is

affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 8th Dist. Cuyahoga
No. 109315, 2022-Ohio-470 (Laster Mays, J., concurring in part and dissenting in
part).